Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the amendment filed on 4/25/22.  As directed by the amendment, claims 1-5 and 10-15 have been amended and no claims have been added or canceled. Thus, claims 1-15 are pending in the application.
Claim Interpretation- 35 USC § 112 – Sixth Paragraph/35 USC § 112(f)

2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
At present, no claims are interpreted under 35 USC 112(f).
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claims 1 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bogdanowicz et al (2013/0030326) in view of Itnati (2010/0198118).
	Regarding claim 1, Bogdanowicz discloses a cardiopulmonary resuscitation, CPR, device for enhancing a delivery of CPR to a patient (Fig. 5, compression sensor 22), the device comprising: a patient side for engagement with a chest of the patient (Fig. 5, mechanical layer 32 is configured to engage with a chest of the patient; [0030] discloses that the mechanical layer 32 may be shaped to conform to the shape of a human sternum); and a user side for engagement with a hands of a user delivering CPR to the patient (Fig. 5, compression pad 24 is a dome shape configured to engage with the hands of a user delivering CPR; see Fig. 1, which depicts a user placing their hands on the compression pad 24 during CPR).
Bogdanowicz does not disclose that one or more of the patient side and the user side is at least partially formed of a non-Newtonian fluid, a viscosity of which is configured to vary in response to an application of energy so as to regulate a force distribution profile of the device from a force applied to the device by the user and transferred through the device to the patient.
However, Itnati discloses a CPR device comprising a compression pad configured to interface with the patient’s chest, wherein the compression pad comprises a non-Newtonian fluid (see [0067]; see also [0287] and Fig. 9A, which discloses that compression pad 944 may have various degrees of resilience and include a non-Newtonian fluid).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the compression device of Bogdanowicz to be at least partially formed of a non-Newtonian fluid as taught by Itnati in order to allow the compression device to have various degrees of resilience to better adjust the applied force required during the CPR procedure. Additionally, such a modification would have been a simple substitution of one material known to be effective in a CPR application device (i.e. the non-Newtonian fluid of Itnati) for another material known to be effective in a CPR application device (i.e. the polymer material of Bogdanowicz) with the expected result of providing a sufficient amount of force transfer from the hands of the user to the chest of the patient.
The resultant device would be configured to vary the viscosity of the non-Newtonian fluid as the user applies energy (i.e. manual force with the user’s hands) so as to create a force distribution profile as a result of varying stress, strain, and shear forces applied by the user and transferred through the device.
	Regarding claim 14, Bogdanowicz discloses a control method for a cardiopulmonary resuscitation, CPR, device for enhancing the delivery of CPR to a patient ([0032] discloses a control method for CPR comprising using a compression sensor to gather applied force data for giving feedback to the user), a patient side for engagement with a chest of the patient (Fig. 5, mechanical layer 32 is configured to engage with the chest of the patient; [0030] discloses that the mechanical layer 32 may be shaped to conform to the shape of a human sternum); and a user side for engagement with a hands of a user delivering CPR to the patient (Fig. 5, compression pad 24 is a dome shape configured to engage with the hands of a user delivering CPR; see Fig. 1, which depicts a user placing their hands on the compression pad 24 during CPR), the method comprising: acquiring force data of a force applied to the device ([0032] discloses collecting the magnitude and direction of force applied by the user); and controlling an amount of energy applied to the device so as to provide a target force distribution profile to the patient from a force applied to the device by the user in accordance with the force data ([0032] discloses providing the user feedback about the force profile in order for the user the adjust and optimize their force applied to the device).
Bogdanowicz does not disclose that one or more of the patient side and the user side is at least partially formed of a non-Newtonian fluid, the viscosity of which is configured to vary in response to the application of energy so as to regulate a force distribution profile of the device from a force applied to the device by the user and transferred through the device to the patient.
However, Itnati discloses a CPR device comprising a compression pad configured to interface with the patient’s chest, wherein the compression pad comprises a non-Newtonian fluid (see [0067]; see also [0287] and Fig. 9A, which discloses that compression pad 944 may have various degrees of resilience and include a non-Newtonian fluid).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the compression device of Bogdanowicz to be at least partially formed of a non-Newtonian fluid as taught by Itnati in order to allow the compression device to have various degrees of resilience to better adjust to the force application required during the CPR procedure. Additionally, such a modification would have been a simple substitution of one material known to be effective in a CPR application device (i.e. the non-Newtonian fluid of Itnati) for another material known to be effective in a CPR application device (i.e. the polymer material of Bogdanowicz) with the expected result of providing a sufficient amount of force transfer from the hands of the user to the chest of the patient.
The resultant device would be configured to vary the viscosity of the non-Newtonian fluid as the user applies energy (i.e. manual force with the user’s hands) so as to create a force distribution profile as a result of varying stress, strain, and shear forces applied by the user and transferred through the device.  In this manner, the user is “controlling” the viscosity of the non-Newtonian fluid during use of the device.
	Regarding claim 15, Bogdanowicz discloses a computer program ([0032] discloses that compression data is transferred to a monitor for “processing” in order to give feedback signals to the CPR provider.  This data “processing” must be accomplished by some type of computer program), which, when executed on a computing device, carries out a control method for a cardiopulmonary resuscitation, CPR, device for enhancing the delivery of CPR to a patient ([0032] discloses a control method for CPR comprising using a compression sensor to gather applied force data for giving feedback to the user), the device comprising a patient side for engagement with the chest of the patient (Fig. 5, mechanical layer 32 is configured to engage with the chest of the patient; [0030] discloses that the mechanical layer 32 may be shaped to conform to the shape of a human sternum); and a user side for engagement with the hands of a user delivering CPR to the patient (Fig. 5, compression pad 24 is a dome shape configured to engage with the hands of a user delivering CPR; see Fig. 1, which depicts a user placing their hands on the compression pad 24 during CPR), the method comprising: acquiring force data of a force applied to the device ([0032] discloses collecting the magnitude and direction of force applied by the user); and controlling an amount of energy applied to the device so as to provide a target force distribution profile to the patient from a force applied to the device by the user in accordance with the force data ([0032] discloses providing the user feedback about the force profile in order for the user the adjust and optimize their force applied to the device).
Bogdanowicz does not disclose that one or more of the patient side and the user side is at least partially formed of a non-Newtonian fluid, the viscosity of which is configured to vary in response to the application of energy so as to regulate a force distribution profile of the device from a force applied to the device by the user and transferred through the device to the patient.
However, Itnati discloses a CPR device comprising a compression pad configured to interface with the patient’s chest, wherein the compression pad comprises a non-Newtonian fluid (see [0067]; see also [0287] and Fig. 9A, which discloses that compression pad 944 may have various degrees of resilience and include a non-Newtonian fluid).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the compression device of Bogdanowicz to be at least partially formed of a non-Newtonian fluid as taught by Itnati in order to allow the compression device to have various degrees of resilience to better adjust to the force application required during the CPR procedure. Additionally, such a modification would have been a simple substitution of one material known to be effective in a CPR application device (i.e. the non-Newtonian fluid of Itnati) for another material known to be effective in a CPR application device (i.e. the polymer material of Bogdanowicz) with the expected result of providing a sufficient amount of force transfer from the hands of the user to the chest of the patient.
The resultant device would be configured to vary the viscosity of the non-Newtonian fluid as the user applies energy (i.e. manual force with the user’s hands) so as to create a force distribution profile as a result of varying stress, strain, and shear forces applied by the user and transferred through the device.  In this manner, the user is “controlling” the viscosity of the non-Newtonian fluid during use of the device.
6.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bogdanowicz in view of Itnati, as applied to claim 1 above, and further in view of Browne et al (2007/0246979).
Regarding claim 9, the modified device of Bogdanowicz has a non-Newtonian fluid (Itnati, [0067], discloses the compression pad comprising a non-Newtonian fluid).
The modified device of Bogdanowicz is silent as to the type of non-Newtonian fluid.
However, Browne discloses a headrest for providing support to the body of the user in which the headrest comprises a non-Newtonian fluid in the form of shear thinning fluid ([0076]).  Using a shear thinning fluid allows the headrest to remain in a solid state until enough force is applied to the surface of the headrest to change the viscosity of the fluid and allow the headrest to change to a desired shape.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the non-Newtonian fluid of the compression pad of the modified device of Bogdanowicz to be a shear-thinning fluid as taught by Browne to allow the compression pad to maintain its shape during use unless enough force is applied to the compression pad to allow it to change shape to better conform to the user’s chest.
Allowable Subject Matter
7.	Claims 2-8 and 10-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not disclose “a controller configured to control the viscosity of the non-Newtonian fluid by applying energy to the non-Newtonian fluid so as to provide a target force distribution profile to the patient from a force applied to the device by the user” (claim 2, ln. 1-4).  While the viscosity of the non-Newtonian fluid of the modified device of Bogdanowicz would vary during use, the modified device does not have a controller that applies energy to the non-Newtonian fluid in order to change the viscosity of the non-Newtonian fluid.  Claims 3-8 and 10-13 depend from claim 2, and thus would also be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Amendment
8.	Applicant’s arguments filed 4/25/22 on Page 10 with respect to claims 1, 14, and 15 and regarding Fig. 8 of Bagdanowicz requiring light transmitting material for its sensor have been considered, but are not persuasive. The current rejection relies on the embodiment depicted in Fig. 5 of Bagdanowicz (not Fig. 8). This embodiment comprises strain gauge sensor 27 that does not require light transmission. Therefore, it is irrelevant whether the non-Newtonian fluid of Itnanti is light transmissible, as the modified device does not rely on light sensing.
Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571)272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785